Case 2:20-cv-00012-JRG-RSP Document 43 Filed 01/06/21 Page 1 of 3 PageID #: 280




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  TRAXXAS, L.P.,                                 §
                                                 §
             Plaintiff,                          §
                                                 §      Civil Action No. 2:20-cv-12-JRG-RSP
  v.                                             §
                                                 §           JURY TRIAL DEMANDED
  EGRANDBUY, INC.,                               §
                                                 §
             Defendant.                          §


                   JOINT MOTION TO AMEND DOCKET CONTROL ORDER


         NOW COME JOINTLY Plaintiff Traxxas, L.P. and Defendant eGrandbuy, Inc. and

 respectfully move for entry of the Second Amended Docket Control Order attached hereto. In

 support of their motion, the parties would respectfully show the Court as follows:

         The Court issued its original Docket Control Order on October 7, 2020. Doc. No. 31.

 Upon the parties’ joint motion, the Court issued a First Amended Docket Control Order on

 December 1, 2020. Doc. No. 37. The parties have met and conferred and, based on the recent

 holidays, the current case schedule, and the status of discovery, agree that postponing several

 discovery deadlines (including the deadline for each side’s expert disclosures) will likely help

 secure the “just, speedy, and inexpensive determination” of this action. FED. R. CIV. P. 1. The

 parties’ proposal does not affect any dispositive motion or hearing deadlines.

         WHEREFORE, PREMISES CONSIDERED, the parties jointly pray that the Court enter

 the attached Second Amended Docket Control Order and for all other relief to which they are justly

 entitled.
Case 2:20-cv-00012-JRG-RSP Document 43 Filed 01/06/21 Page 2 of 3 PageID #: 281




 Dated: January 6, 2021                               Respectfully submitted,

                                                      By:
                                                      William E. Davis, III
                                                      Texas State Bar No. 24047416
                                                      bdavis@bdavisfirm.com
                                                      Debra Coleman (Of Counsel)
                                                      Texas State Bar No. 24059595
                                                      dcoleman@bdavisfirm.com
                                                      Davis Firm, PC
                                                      213 N. Fredonia Street, Ste. 230
                                                      Longview, Texas 75601
                                                      Telephone: (903) 230-9090
                                                      Facsimile: (903) 230-9661

                                                      Counsel for Plaintiff Traxxas, L.P.


                                                      By: /s/ Michael Machat
                                                      Michael Machat (admitted pro hac vice)
                                                      michael@machatlaw.com
                                                      Machat & Associates, PC
                                                      8730 W. Sunset Blvd., Ste. 250
                                                      West Hollywood, California 90069
                                                      Telephone: (310) 860-1833

                                                      Counsel for Defendant eGrandbuy, Inc.


                                    CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document and all attachments thereto are being
 filed electronically in compliance with Local Rule CV-5(a). As such, this document is being
 served this January 6, 2021, on all counsel of record, each of whom is deemed to have consented
 to electronic service. L.R. CV-5(a)(3)(A).


                                                      Debra Coleman




 Joint Motion to Amend Docket Control Order                                                   Page 2
Case 2:20-cv-00012-JRG-RSP Document 43 Filed 01/06/21 Page 3 of 3 PageID #: 282




                                CERTIFICATE OF CONFERENCE

        The undersigned certifies that counsel have complied with the meet-and-confer
 requirements of Local Rule CV-7(h) and (i) and that the foregoing motion is joined in its entirety
 by both parties.


                                                     Debra Coleman




 Joint Motion to Amend Docket Control Order                                                  Page 3
